19-13895-jlg     Doc 252-14      Filed 05/29/20 Entered 05/29/20 21:24:19          Exhibit N
                                          Pg 1 of 3



 The Shalom Court of Tel-Aviv Jaffe                                 T”A 62235/09/19

 Orly Genger I.D. 01530293-8
 By her attorney Yuval Nehamni and/or Drod Arad Aylon
 From Weizman Street 4 Te-Aviv, 64239
 Tel: XX-XXXXXXX; Fax: XX-XXXXXXX

                                                                    Plaintiff

 Vs.

 Sason Matityahu
 I.D. 37628252
 From Hashomer 59 Rishon Lizion

                                                                    Defendant

 Substance of suit: Monetary damages, injury to privacy
 Amount Sought: 500,000 NIS


                                              Complaint

 Introduction

       1. With respect to the injury to privacy, with respect to exploitation of
          databases, it has been said amongst other things:

                 “The technological advances of the modern age brought with
                 them as a side effect widening possibilities to injury of privacy.
                 The databases in the hands of agencies,…give public employees
                 with access ability and power to gather great amounts of
                 information on any member of the Israeli public from any angle
                 of his various areas of life. The apocalyptic vision of George
                 Orwell in his words “Big Brother” is easily likely to turn into a
                 reality if restrictions are not implemented to restrict access to
                 the databases and their use above and beyond their limited
                 intended use for which the authority was vested in the persons
                 entrusted with the databases” (Hon Judge, as then titled, D’
                 Beinish, {CITATION}).

       2. The right to privacy, which is found in the law for the protection of privacy,
          5741 1981, (henceforth – “Law for the Protection of Privacy”) was raised as a
          foundational right through foundation law of the dignity of man and liberty.
       3. This suit deals with a severe injury to the privacy, whilst violating the
          mandate of the law and unlawful use of databases.
19-13895-jlg   Doc 252-14     Filed 05/29/20 Entered 05/29/20 21:24:19          Exhibit N
                                       Pg 2 of 3



       The Facts
    4. The defendant presents himself as a private investigator with a license. He
       operate under the trade name “Proper Disclosure An Investigative
       Company.” He caused an injustice to defendant, and injured her privacy as
       detailed below for greed of money, when he was operating by authority of a
       license, when the violation of general law accompanies the violations of
       ethics of private investigators and private security, 5732-1972,
    5. Plaintiff is an Israeli citizen.
    6. At an unknown time, either directly or indirectly the defendant called Mr.
       Sagi Genger, her brother, and agreed to supply him for money, private
       information concerning the plaintiff. Specific information that the defendant
       obligated himself to transmit could not have come into his posessin except
       through the execution of criminal violation of the Law for the Protection of
       Privacy and the Computer Law 5775-1995 (henceforth, “Computer Law”).

       Injury to Privacy in Databases Holding Bank Information
    7. At an unknown time or at unknown times, the defendant himself, or with
       cooperation of others of unknown identity, extracted from databases
       information concerning information concerning the plaintiff’s accounts at
       Bank Hapoalim.

        Injury to Privacy of Databases Including Records of Entry and Exits
        from Israel
    8. At time or time uknown the defendant extracted himself, or with the
        cooperation of with other unknown persons, from databases, a record of the
        entry and exits of the plaintiff from Israel. The defendant wrote the
        information and gave it to others for their use.
    9. The aforementioned acts, are an injustice by the defendant to plaintiff an
        injustice through injury to privacy and violation of secrecy of databases laws,
        violating paragraph 2 (1), (7), (9), (10), (11).
    10. The aforementioned acts also constitute a criminal violation infiltration to
        computer data in violation of law, and/or infiltration to computer material to
        transgress a different law, according to paragraphs 4 and 5 to the Computer
        Law 5775-1995. The mandate of the Computer Law, were meant to protect
        plaintiff, and accordingly, constitute defendant’s actions, as a violation of
        liability according to paragraph 63 of the order of damages.

        Use of Information Unjustly Gathered
    11. On 9/12/2019 or about then the defendant sent to Mr. Sagi Genger directly
        or through a representative a letter with the subject “Orly Genger,” and in it
        included information obtained through the above unjust acts.

 A copy of the letter is attached as exhibit A
19-13895-jlg   Doc 252-14      Filed 05/29/20 Entered 05/29/20 21:24:19      Exhibit N
                                        Pg 3 of 3



    12. As such, the defendant unjustly injured, plaintiff an injustice of use of
        information private of a person and/or publication, contrary to paragraph 2
        (9), (10) and (11) to the law for the protection of privacy.

 Damages
   13. In this grave incident, of continuous violations toward the plaintiff, by a
       licensed private investigator for greed of money, the presumption is that the
       injustice was done with the intent to injure.
   14. Damages of plaintiff are estimated at the time of suit at 500 thousand NIS.

 Conclusion
    15. The honorable court is requested to summon the defendant to justice, accept
        the complaint, and require him to pay plaintiff the damages cited above.




 Attorney Yuval Nechamni

 Representative of plaintiff
